DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US 2017/0130764).  Yasui discloses:
With regard to claim 16 - A method for producing a component by a 3D winding method, wherein the component has at least two arms, a bushing in each arm, and a torsion region connected to the at least two arms, comprising: 
laying down a filament or a plurality of parallel filaments 61, 62, 63, 71 comprising a fiber-reinforced plastic composite material on a core in a combination of a plurality of different winding patterns (see Fig. 6), wherein every filament is preimpregnated (see¶[0106], Fig. 10) and wherein every winding pattern influences at least one mechanical characteristic of the component; 
selectively adjusting mechanical characteristics of the component by a repetition and a material selection of respective ones of the plurality of different winding patterns; and 
selectively adjusting mechanical characteristics of the component by a predetermined sequence and mixing of the plurality of different winding patterns, wherein two or more different winding 

With regard to claim 17 - wherein in a first winding pattern the filament 63 is guided substantially parallel to a longitudinal axis of one of the arms.

With regard to claim 29, by disclosing the method claimed by claim 16, Yasui also discloses the apparatus produced thereby.

With regard to claim 30 - wherein the component is a component for a chassis of a vehicle.


Claims 16-18 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eismann et al (US 9,555,683).  Eisman discloses:
With regard to claim 16 - A method for producing a component by a 3D winding method, wherein the component has at least two arms 2, a bushing 3 in each arm 2, and a torsion region 1 connected to the at least two arms 2, comprising: 
laying down a filament or a plurality of parallel filaments 10,11 comprising a fiber-reinforced plastic composite material on a core in a combination of a plurality of different winding patterns, wherein every filament is preimpregnated and wherein every winding pattern influences at least one mechanical characteristic of the component (“This embodiment can be obtained, in terms of production, by means of a winding technique, for example, in which the unidirectional fiber bands or “prepreg” layers (fabric or fiber arrangements pre-impregnated with matrix material) are wound crosswise over a core and/or over the bearing seats, which have been fixed accordingly in a winding device. In this case, a winding pattern of the bands or prepregs, preferably one over the other in 
selectively adjusting mechanical characteristics of the component by a repetition and a material selection of respective ones of the plurality of different winding patterns; and 
selectively adjusting mechanical characteristics of the component by a predetermined sequence and mixing of the plurality of different winding patterns, wherein two or more different winding patterns succeed one another to ensure a load transfer of a sub-portion of the component to another sub-portion of the component (see citation above).

With regard to claim 17 - wherein in a first winding pattern the filament 10 is guided substantially parallel to a longitudinal axis of one of the arms 2.

With regard to claim 18 - wherein in a second winding pattern 11 the filament is guided substantially parallel to a longitudinal axis of a first one of the arms 2, substantially parallel to a longitudinal axis of a second one of the arms 2 and in a web diagonal to a longitudinal axis of the torsion region 1, wherein these two arms 2 lie opposite one another at the longitudinal axis of the torsion region (see Fig. 3).

With regard to claim 29, by disclosing the method claimed by claim 16, Eismann also discloses the apparatus produced thereby.

With regard to claim 30 - wherein the component is a component for a chassis of a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Rettig (US 8,394,222).  Yasui fails to explicitly disclose wherein the core is received at a robot arm, wherein the core is guided by the robot arm as the filament is being wound around the core.  Rettig teaches a device and method for manufacturing a fiber composite component comprising guiding a core 2 with a robot arm 52 as a filament 50 is being wound around said core.  With regard to claim 28, as the term “robot arm” is not further structurally defined, the filament distributor 4 on its track 24 may be considered a robot arm as it autonomously guides the filament around the core 2 as it is held in place by arm 52.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yasui with the teaching of Rettig such that the process of winding the filaments around the core includes the use of a robot arm to enable a largely automated manufacture at a diminished complexity of equipment by comparison to conventional solution.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eismann in view of Rettig (US 8,394,222).  Eismann fails to explicitly disclose wherein the core is received at a robot arm, wherein the core is guided by the robot arm as the filament is being wound around the core.  Rettig teaches a device and method for manufacturing a fiber composite component comprising guiding a core 2 with a robot arm 52 as a filament 50 is being wound around said core.  With regard to claim 28, as the term “robot arm” is not further structurally defined, the filament distributor 4 on its track 24 may be considered a robot arm as it autonomously guides the filament around the core 2 as it is held in place by .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Bubeck (US 4,750,960).  Yasui fails to explicitly disclose wherein the core is received at an axis, wherein the filament is guided by a robot arm in order to wind the filament around the core.  Bubeck teaches a robotic winding system and method for manufacturing a fiber composite component comprising utilizing a robot arm 30 to guide a filament around a core 8 held on an axis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yasui with the teaching of Bubeck such that the process of winding the filaments around the core includes the use of a robot arm to allow for even highly complex windings to be achieved.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Eismann in view of Bubeck (US 4,750,960).  Eismann fails to explicitly disclose wherein the core is received at an axis, wherein the filament is guided by a robot arm in order to wind the filament around the core.  Bubeck teaches a robotic winding system and method for manufacturing a fiber composite component comprising utilizing a robot arm 30 to guide a filament around a core 8 held on an axis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Eismann with the teaching of Bubeck such that the process of winding the filaments around the core includes the use of a robot arm to allow for even highly complex windings to be achieved

Allowable Subject Matter
Claims 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 17, 2021